DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/20/2021.  Claims 1, 10, 13, 15-16 and 18-20 have been amended. Claims 2-3, 6, 8, 14 and 17 have been canceled. Claims 1, 4-5, 7, 9-13, 15-16 and 18-20 are pending in this office action, of which claims 1, 13 and 20 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 12/20/2021, with respect to the rejections of claims 1, 13 and 20 under 35 USC  112b have been fully considered and based on the description on page 12, the rejection has been withdrawn.  
Applicant’s arguments, see pages 10-14, filed 12/20/2021, with respect to the rejections of claims 1, 4-5, 7, 9-13, 15-16 and 18-20 under 35 USC  103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Reasons for Allowance
Claims 1, 4-5, 7, 9-13, 15-16 and 18-20 (re-numbered 1-14) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Schreter (US 20180150230 A1) discloses a generic state machine concept can be used to decouple specific state machine functionality from any specific consensus protocol. A generic state machine can prepare a local log record and generate a local log index in 

 The prior art reference Reed (US 10579974 B1) discloses a digital asset system comprising a plurality of super peer computing nodes operating in a cooperative computing architecture to facilitate provision of a digital asset network using proof of work, each node comprising respective one or more processors and respective non-transitory computer-readable memory and configured to run on its respective one or more processors one or more software agents to administer the digital asset network.
The major difference between the prior art and the instant invention is the improvement of the transaction processing and detection of forged operations in the distributed trust data storage system. The forged transaction may be detected based on a log entry in the transaction log of one data partition that store the hashes of every previous transaction that affected the same data records, including data records from other data partitions, thereby creating an interlinked and immutable mesh of transactions in the transaction logs stored across the distributed trust data storage system. Where Schreter reference discloses a method for preparing a local log record and generating a local log index at a generic state machine executing on a computing node of a plurality of computing nodes update the data records in the computing node. A generic state machine implemented a decoupling of state handling from handling of a consensus protocol implemented by the plurality of nodes. The Reeds reference discloses a digital asset system comprising a plurality of super peer computing nodes operating in a cooperative computing architecture to facilitate provision of a digital asset network using proof of work. However, none of the reference teaches transaction logs for different data 
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “receiving a request from a client at a leader node included in a distributed trust data storage system, to execute a first transaction modifying at least a first portion of a first data partition and a second portion of a second data partition, replicas of the first data partition and the second data partition being stored at a plurality of follower nodes included in the distributed trust data storage system and responding to the request by at least sending, to the plurality of follower nodes storing replicas of the first data partition and the second data partition, the first transaction to modify at least the first portion of the first data partition and the second portion of the second data partition; receiving from each of the plurality of follower nodes, a first cryptographic hash for the first transaction, the first cryptographic hash being computed based at least on the first transaction and one or more previous transactions executed at each of the plurality of follower nodes, the one or more previous transactions modifying a same data record at the first data partition or the second data partition as the first transaction; and in response to each follower node of at least a threshold quantity of the plurality of follower nodes determining an identical cryptographic hash for the first transaction, committing the first transaction by at least sending, 2Application No. 16/222,931Docket No.: 54874-344F01US/171143US01 Reply to Office Action of November 10, 2021an indication to add, to a first transaction log associated with the first data partition and a second transaction log associated with the second data partition, a first entry corresponding to the first transaction, the indication being sent to a first node storing replicas of the first data partition and the first transaction log, the indication further being sent to a second node storing replicas of the second data partition and the second transaction log, the addition of the first entry interlinking the first transaction log and the second transaction log to form a mesh of cross-linked transactions stored across multiple transaction logs in the distributed trust data storage system” as recited in the independent claims 1, 13 and 20. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



3/10/2022

/NARGIS SULTANA/Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164